Citation Nr: 1635591	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  06-28 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating due to individual employability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1972 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2004 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In an October 2012 decision, the Board denied increased ratings for arthritis of the left knee and instability of the left knee.  The Board also remanded the issue of entitlement to a TDIU.  The Board explained that the Veteran's claim for a TDIU had been raised by the record, despite the fact that the Veteran did not submit a Notice of Disagreement (NOD) with the May 2006 rating decision that denied his claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) a review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2004 to August 2011.  


FINDING OF FACT

The Veteran's service connected disabilities do not render him incapable of securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished by a letter sent in October 2012.  The issue was then readjudicated in December 2012 and April 2015 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  The Board notes that the Veteran has submitted his Social Security Statement.  However, the evidence of record does not indicate that the Veteran is in receipt of Social Security Administration (SSA) disability benefits or SSA disability benefits for his service-connected left knee.  As such, the Board finds that a remand to request records from SSA is not necessary.  

The Veteran was afforded VA examinations in December 2002, April 2005, February 2008 and November 2010.  The Board finds that the examination reports, when taken together, are adequate because they describe the Veteran's service-connected disabilities in sufficient detail so that the Board's conclusion is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board also notes that in an August 2016 statement, the Veteran's representative asserted that an independent medical opinion from an expert outside of the VA was necessary to resolve the issue at hand.  However, the Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  As such, the Board finds that an additional opinion is not necessary.  

Additionally, the Board finds that the RO has substantially complied with the October 2012 remand directives, which included providing the Veteran notice for a TDIU claim, obtaining any identified treatment records and considering whether referral to the Director of Compensation and Pension Service was necessary.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he is unemployable due to his service-connected left knee disabilities. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran is service connected for left knee instability rated as 20 percent disabling and left knee degenerative joint disease rated as 10 percent disabling, both effective August 23, 2002.  The Veteran has a combined disability rating of 30 percent.  

The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

In this regards, a December 2002 VA examiner noted that the Veteran reported that he had not worked since February 2001 and at the time he worked in security and as a driver.  The Veteran reported that with any walking or standing activities, the knee pain significantly increases.  

An August 2003 Medical Examiners Certification of Mobility Impairment for the Louisiana Department of Public Safety and Corrections Office of Motor Vehicles shows that a medical examiner concluded that the Veteran was permanently impaired or that the he has a total or lifelong condition of mobility impairment from which little improvement can be reasonably expected.  

An April 2005 VA examiner noted that the Veteran had not worked since 2001.  The Veteran reported problems with falls secondary to instability.  He reported he falls approximately twice a month.  He reported that with driving the knee begins to have severe pain after approximately 20 minutes.  He reported that he always tries to avoid stairs and steps.  

A May 2005 statement from a VA vocational rehabilitation specialist noted that the Veteran's service connected and non-serviced connected disabilities have worsened, and after further review the Veteran was found reasonably infeasible for competitive employment or training.  The specialist noted that the Veteran was service-connected for traumatic arthritis of the knee.  The specialist noted that the general limitations included no prolonged walking or standing.  The specialist noted that the Veteran ambulates with a cane.  The specialist also noted that the Veteran has reported a multitude of non-service connected disabling conditions both physical and psychological, which have impaired his quality of life and ability to function "normally" in society.  The specialist explained that for example, the Veteran reported it had been years since he found/secured acceptable employment.  The specialist noted that the Veteran finds it difficult to interact with other members of society and is diagnosed with a personality disorder, addiction disorder, under socialized conduct disorder, antisocial behavior, depressive disorder, and pathological gambling.  The specialist noted that how much of Veteran's childhood experiences and or Vietnam experiences contributed and/or exacerbated these conditions were not known by this counselor.  The specialist stated that he was requesting that the Veteran be reevaluated and considered for a service connection increase to 100 percent and or 100 "IU" as soon as possible.  The specialist explained that any realistic opportunities at competitive and/or gainful employment have been eliminated when taking into consideration the Veteran's service connected and non-service connected disabling conditions, functional limitations, age factors, psychological factors, etc. 

On his June 2006 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he finished one year of college.  The Veteran reported that he went to the military police academy.  The Veteran also reported that he finished security training at Pinkerton and became a supervisor for a period of four months.  

A February 2008 VA examination noted that the Veteran reported that his usual occupation was security supervisor.  The Veteran reported that the reason for his unemployment was his spine injury and his broken leg.  

A May 2008 VA treatment record shows that that the Veteran reported that he was laid off from his most recent job due to "lack of interest in the job" and being awarded a non-service connected pension.  The Veteran also listed stooping, kneeling, squatting, lifting and carrying, and bending as physical limitations that would affect his ability to gain or sustain employment or that would limit his employment options.

A June 2008 VA treatment record shows that the Veteran reported that the reason he left/lost his job was "lay off at Veteran's request".  The Veteran reported that the longest job he held was delivering new cars and that he had the job from 1978 to 1988.  The Veteran reported that following trade/work skills; Certified Police Officer/Dispatcher/Investigator and chauffer's license.  The Veteran reported that the problems that keep him from getting or keeping a job include: transportation and health/medical problems.  

A November 2010 aid and attendance examination shows that the examiner concluded that the Veteran would appear to be disabled primarily to the standpoint from his psychological problems and not as much from his mechanical problems. The examiner noted that a psychological evaluation would be needed to answer that point.  The examiner further explained that it would appear from the standpoint of both his psychological and problems related to the knees and joints that he is certainly not able to hold either a heavy work or light work, but primarily because of the problems as stated above. 

In a November 2010 statement, the Veteran reported that he has disabilities that caused him to abandon work.  The Veteran reported that he cannot sit or stand for more than 15 minutes without extreme fatigue and pain.  The Veteran reported that he has lost coordination with his arms and he had his teeth pulled out in 2005.  The Veteran also reported that he does not have a car.  

A November 2012 buddy statement noted that the Veteran walks with a cane and cannot stand more than 15 minutes.  It was also noted that the Veteran cannot wash his clothes, is unable to walk more than 200 feet, has no teeth, does not have a car, and cannot go to the grocery store.  

On his November 2012 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he has a GED.  

Based on the above, the Board finds that the Veteran is not unemployable due to service-connected disabilities alone.  

The Board finds that the evidence of record illustrates that while the Veteran's service-connected left knee disabilities do have some impact on his earning capacity accounted for by the Schedular evaluations assigned, he is not unable to secure and follow any employment solely due to his service-connected left knee disabilities.  That is, the Board finds that the evidence of record is against a finding that the Veteran's left knee disabilities alone prevent him from performing the physical and mental acts required for employment.  While the record indicates the Veteran has physical restrictions due to his left knee, to include walking and standing, such restrictions alone would not prevent him from performing a sedentary skill set in which such activity is not required.  The Board notes the Veteran's reports that he cannot sit for more than 15 minutes.  While it is not clear if the Veteran's reported problems with sitting are solely due to his left knee, the Board nonetheless finds that when only taking into consideration the Veteran's left knee, he appears physically capable of sitting at a desk or similar work station, even if some breaks for shifting of positions would be required.  Moreover, while the Board acknowledges that that the Veteran's service-connected left knee disabilities have some impact on his physical capability, they do not prevent him from working with or under the supervision of others, or from interacting with the public.

The Board does acknowledge that the Veteran would be limited in obtaining sedentary employment due to his diagnosed psychiatric disabilities.  The Board also acknowledges that the Veteran has other physical disabilities that would also affect his ability to obtain employment.  However, as noted above, the Veteran is not service-connected for any of these disabilities and therefore, they cannot form the basis for a TDIU rating.  

The Board acknowledges the May 2005 statement from the vocational rehabilitation specialist who requested the Veteran be granted a 100 percent service-connected rating or an "IU".  The Board also acknowledges the August 2003 Medical Examiners Certification of Mobility Impairment for the Louisiana Department of Public Safety and Corrections Office of Motor Vehicles.  However, neither illustrates that the Veteran would be unable to obtain both physical and sedentary employment due solely to his service connected left knee disabilities.  In fact, the Veteran's application for TDIU shows that he reported that his ability to work was limited by his mental condition, problems with his spine, knee, and leg.  Clearly, by the Veteran's own admission, it is the combined effect of his service-connected and nonservice-connected conditions, rather than the service-connected left knee disabilities alone, that have a significant impact on his ability to work and have rendered him unemployed.

Accordingly, as evidenced by the record, the Veteran is not unemployable due solely to service-connected degenerative joint disease of the left knee and instability of the left knee, and hence TDIU entitlement, or referral for an extra-schedular TDIU under 38 C.F.R. § 4.16(b), is not warranted.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the reasons expressed above, the Board determines that the RO properly considered-and declined to apply-38 C.F.R. § 4.16(b) as part of the claim for TDIU.


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


